IN THE SUPREME COURT OF THE STATE OF NEVADA


                EFRAIN CHAVARIN-ARREOLA,                                No. 59196
                Appellant,
                vs.
                THE STATE OF NEVADA,                                            FILED
                Respondent.
                                                                                 APR 0 9 2013
                                                                                TRACE K. LINDEMAN
                                                                           MTN,k=fIIT
                                                                               r
                                                                           IV
                                                                          BY
                                                                                  DEPUTY CLERK
                                        ORDER OF AFFIRMANCE

                            This is an appeal from a district court order denying appellant
                Efrain Chavarin-Arreola's post-conviction petition for a writ of habeas
                corpus. Eighth Judicial District Court, Clark County; Kenneth C. Cory,
                Judge.
                            Chavarin-Arreola contends that the district court erred by
                denying his petition without conducting an evidentiary hearing and by
                denying his claims that counsel was ineffective for failing to (1) investigate
                and discover information relating to the victim's mental/emotional state
                and her appearance for trial and (2) file a motion for a psychological
                examination of the victim. When reviewing the district court's resolution
                of an ineffective-assistance claim, we give deference to the court's factual
                findings if they are supported by substantial evidence and not clearly
                wrong but review the court's application of the law to those facts de novo.
                Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
                            Here, although Chavarin-Arreola requested an evidentiary
                hearing in his briefing, during the hearing on the petition, his counsel
                informed the court that he wished to submit the matter and did not
                indicate that he desired to call any witnesses. In its order denying the
                petition, the district court determined that Chavarrin-Arreola failed to
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                           /3 - /0390
                demonstrate that counsel's performance was deficient and/or prejudice.
                We conclude that the district court did not abuse its discretion by not
                conducting an evidentiary hearing and Chavarrin-Arreola fails to
                demonstrate that the district court erred by denying his claims. See
                Strickland v. Washington, 466 U.S. 668, 687, 694-96 (1984); Abbott v.
                State, 122 Nev. 715, 724, 727, 138 P.3d 462, 468, 470 (2006); Warden v.
                Lyons, 100 Nev. 430, 432-33, 683 P.2d 504, 505 (1984). 1 Accordingly, we
                              ORDER the judgment of the district court AFFIRMED. 2




                Pairaguirre        1/4,)                   Cherry




                      1 Inrelation to his claim that counsel failed to investigate the
                victim's mental/emotional state, for the first time on appeal Chavarin-
                Arreola asserts that an investigation could have uncovered the fact that
                police "coerced" the victim's testimony. This assertion was not considered
                by the district court in relation to this claim and we decline to consider it
                on appeal. See Davis v. State, 107 Nev. 600, 606, 817 P.2d 1169, 1173
                (1991), overruled on other grounds by Means v. State, 120 Nev. 1001,
                1012-13, 103 13.3d 25, 33 (2004).

                      2 Although   we filed the fast track statement submitted by Chavarin-
                Arreola, it fails to comply with the Nevada Rules of Appellate Procedure
                because it does not contain 1-inch margins on all four sides. See NRAP
                3C(h)(1); NRAP 32(a)(4). Counsel for Chavarin-Arreola, James Oronoz, is
                cautioned that the failure to comply with all applicable rules in the future
                may result in the imposition of sanctions. See NRAP 3C(n); Smith v.
                Emery, 109 Nev. 737, 743, 856 P.2d 1386, 1390 (1993).

SUPREME COURT
        OF
     NEVADA

                                                      2
(0) 1947A
                       cc: Hon. Kenneth C. Cory, District Judge
                            Oronoz & Ericsson
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                         3
(0) 1947A    .141.4D